Concurring Opinion by
President Judge Bowman :
I fully concur with the result reached by the majority in the disposition of this appeal. In my opinion, however, it was not necessary for this Court, in affirming the lower court, to reach and decide the difficult and extremely important question of whether or not the provisions of Article I, Section 27, are self-executing.
As the majority so pertinently points out, “[i]t is difficult to conceive of any human activity that does not in some degree impair the natural, scenic and esthetic values of any environment.” If this is so — and quite apart from the matter of proof of impairment— the ramifications of declaring these rights to be self-executing are manifold.
*250“[T]he general, great and essential principles of liberty and free government” historically recognized and established in Article I, the Declaration of Eights, of our present and past Constitutions are protection against a government which might otherwise abridge or destroy these fundamental rights. That these fundamental rights and guarantees are self-executing against an over-reaching government cannot be gainsaid. We are now confronted, however, with a new constitutional provision which confers enumerated rights upon the people, not as a protection against governmental infringement, but against their fellow citizens and the due process rights of their fellow citizens.
An untrodden and difficult path of judicial interpretation of a new and novel constitutional provision faces us. I would not here take the first step as I believe it to be unnecessary in disposition of this appeal.